Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, the independent claims are rejected as indefinite for two reasons.  First, claims 1, 11, and 17 because the claims recite (emphasized):
…by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE; 
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis; 
receiving the interaction data at the selected at least one customer service module; 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module…
This limitation is not clear because this limitation appears to introduce several customer service module claim elements and it is not clear how the customer service claim elements related to one another.  That is, it is not clear if the "at least one customer service module" is a part of the "set of customer service modules", or if these are two different sets of customer service modules.  Similarly, it is not clear if the "selected at least one customer service module" is the same claim element as the "at least one customer service module" or if these are two different claim elements.  For the purposes of analyzing the claim set, Examiner is interpreting customer service modules as all being related to one another, i.e. as (emphasized):
…by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE; 
automatedly selecting, by the CAE, at least one customer service module from the set of customer service modules to execute based on the CAE analysis; 
receiving the interaction data at the selected at least one customer service module; 
executing the selected at least one customer service module by applying the received interaction data to the selected at least one customer service module…
Second, claim 1 (but not claims 11 and 17) is also rejected as indefinite because the claim recites (emphasized) "… receiving the interaction data at the selected at least one customer service module…"  Claim limitation "customer service module" has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
It is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 1 recites the interaction data is provided to the CAE with a processor and the CAE selects the customer service module1.  As such, it is not clear if the processor is a part of the CAE and, by extension, a part of the customer service module.  If the processor is a part of the customer service module then the "customer service module" will not be interpreted as invoking 112(f) because the claim element recites sufficient structure to perform the claimed function (the processor).  However, if the processor is not a part of the customer service module, then the "customer service module" will be interpreted under 112(f) because the claim element recites a generic placeholder (i.e. "module"), modified by functional language (e.g. receive interaction data), without sufficient structure to perform the claimed function2.
Similarly, it is also not clear if the "customer service module" is modified by functional language because the claim recites the customer service module is receiving the interaction data and the interaction data being applied to the customer service module.  As such, it is not clear if the customer service module is performing the functions or if functions are being performed on the customer service module.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For the purposes of analyzing the claim 1, Examiner is interpreting claim 1 as (emphasized):
…receiving, by the processor, the interaction data at the selected at least one customer service module; 
executing, by the processor, the selected at least one customer service module by applying the received interaction data to the at least one customer service module…
To clarify the customer service module should not invoke 112(f) because the limitations recite sufficient structure to perform the function.
Accordingly, claims 1, 11, and 17 are rejected under 112(b).  Claims 2-12 12-16, and 18-20 do not clarify this issue and accordingly are rejected due to their dependencies.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 appears to be missing a semicolon, specifically in between the limitations: “…providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE); analyzing the interaction data provided by the CEC…”  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims: it is determined that claims 1-10 are directed to a process; and claims 11-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically the independent claims recite an abstract idea in the limitations (emphasized):
receiving interaction data in a customer engagement center (CEC) system from a customer interaction; 
providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE) 
analyzing the interaction data provided by the CEC with the CAE by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE; 
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis; 
receiving the interaction data at the selected at least one customer service module; 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module; 
automatedly updating the analytics rules based on the CAE analysis; 
and repeating, until all interaction data received by the CEC system has been analyzed by the CAE, wherein the CAE analysis will utilize the current set of updated analytics rules.
These limitations recite an abstract idea because these limitations encompass commercial or legal interaction (i.e. advertising, marketing or sales activities or behaviors; business relations).  These encompass commercial or legal interaction (i.e. advertising, marketing or sales activities or behaviors; business relations) because the limitations essentially encompass providing customer service.  That is, analyzing interaction data, selecting and executing a customer service module, and updating analytics encompass analyzing a customer complaint, selecting the appropriate, mechanism for addressing the complaint, and updating information related to the customer complaint.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 11, and 17 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements in the independent claims do not integrate the abstract idea into a practical application. Claims 1, 11, and 17 recite the additional elements (emphasized): 
receiving interaction data in a customer engagement center (CEC) system from a customer interaction; 
providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE) 
analyzing the interaction data provided by the CEC with the CAE by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE; 
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis; 
receiving the interaction data at the selected at least one customer service module; 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module; 
automatedly updating the analytics rules based on the CAE analysis; 
and repeating, until all interaction data received by the CEC system has been analyzed by the CAE, wherein the CAE analysis will utilize the current set of updated analytics rules.
These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving and sending data (i.e. sending data from one computer to another), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  
Claims 11 and 17 further recite the additional elements "processor; and a non-transitory computer readable medium programmed with computer readable code" and a "non-transitory computer readable medium programmed with computer readable code", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claims 1, 11, and 17 are directed to an abstract idea. 
 
Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Claims 1, 11, and 17 are not patent eligible.

	Dependent Claims
Regarding claims 2, 3, 18, and 19, claims 2, 3, 18, and 19 do not integrate the abstract idea into a practical application because the additional elements of transmitting the results of the customer service module to a CEC desktop and displaying the results encompass generic computer functions of sending data (i.e. sending data to another computer or a display), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claims 4 and 20, claims 4 and 20 are directed to the same abstract idea as the independent claims because selecting a document is a part of customer service (e.g. selecting a script or manual or address a customer's complaint).
Regarding claim 5, claim 5 do not integrate the abstract idea into a practical application because the additional elements of displaying a document encompasses a generic computer functions of sending data (i.e. sending data to a display), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claims 6 and 12, claims 6 and 12 are directed to the same abstract idea as the independent claims because updating rules based on another analysis is a part of customer service (i.e. using information provided by other customer service representatives).
Regarding claims 7, 8, 10, 13, 14, and 16 claims 7, 8, 10, 13, 14, and 16 do not integrate the abstract idea into a practical application because the additional elements of updating analytics rules based on input and updating the customer service module based on input encompass generic computer functions of storing data (i.e. storing user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Regarding claim 9 and 15 claim 9 and 15 is directed to the same abstract idea as the independent claims because updating the customer service module based on another analysis is a part of customer service (i.e. updating information provided by other customer service representatives).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 -20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecchi et al, US Pub. No. 2016/0269554, herein referred to as “Cecchi”3.
Regarding claim 1, Cecchi teaches:
receiving interaction data in a customer engagement center (CEC) system from a customer interaction (customer communicates with customer service representative, e.g. ¶[0020]); 
providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE) (system retrieves content of the communications, ¶[0021], to perform various analyses, e.g. ¶[0014]; see also ¶[0085] discussing processors);
analyzing the interaction data provided by the CEC with the CAE by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE (analyzes customers’ interactions, ¶[0023], to determine interaction styles, ¶[0029] to select the best customer service representative or set of prompts, ¶¶[0032], [0034].  Additionally, please note, the claim limitation “to determine which customer service modules from a set of customer service modules are accessed by the CAE” does not substantially further limit the scope of the claims because it is the intended use of the analysis, see MPEP 2103.I.C., and because the claim later positively recites selecting a customer service module);
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis (analyzes customers’ and customer service representatives’ interaction styles to select the best customer service representative, ¶¶[0034], [0044]; see also ¶[0032] noting the system uses the analysis to select a set of prompts or switch to a different customer service representative and ¶[0036] noting the system provides advice); 
receiving the interaction data at the selected at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]).  Please note, since the system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015], the customer service representative is receiving the interaction data); 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]);
automatedly updating the analytics rules based on the CAE analysis (updates the graph of expressions of the customer and the graph of expressions of the selected customer service representative to update the interaction styles of the customer and the selected service representative, ¶[0045]); 
and repeating, until all interaction data received by the CEC system has been analyzed by the CAE, wherein the CAE analysis will utilize the current set of updated analytics rules (system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015]).
Regarding claim 2, Cecchi teaches all the limitations of claim 1 and further teaches:
transmitting the results of the execution of the at least one customer service module to the CAE, another customer service module, or a CEC desktop (the results of the system starting communication between the customer and the customer service representative (the content of the communication) is sent to the system for further analysis, ¶[0015]).
Regarding claim 3, Cecchi teaches all the limitations of claim 1 and further teaches:
displaying the results of the execution of the at least one customer service module on a CEC desktop  (after matching, the system also provides advice which is displayed, ¶[0036]; see also ¶¶[0019]-[0020] discussing commination methods between customer and representative and ¶[0074] discussing desktop).  
Regarding claim 4, Cecchi teaches all the limitations of claim 1 and further teaches:
selecting an at least one document from a set of document databases based on the CAE analysis (suggests prompts or scripts for representative, ¶[0036]).  
Regarding claim 5, Cecchi teaches all the limitations of claim 4 and further teaches:
displaying the at least one document on a CEC desktop (provides prompts or scripts to the representative, ¶¶[0015], [0036]; see also ¶[0073] and Fig. 5 discussing display and ¶[0074] discussing desktop). 
Regarding claim 6, Cecchi teaches all the limitations of claim 1 and further teaches:
wherein updating the analytics rules is further based on another CAE analysis from another CAE, or the execution of the at least one customer service module using the interaction data (updates the graph of expressions of the customer and the graph of expressions of the selected customer service representative to update the interaction styles of the customer and the selected service representative based on the communication between the customer and the customer service representative, ¶[0045].  Alternatively, the system may perform another analysis involving a group of customers, ¶[0032]).
Regarding claim 7, Cecchi teaches all the limitations of claim 1 and further teaches:
wherein updating the analytics rules is further based on input from a CEC desktop (updates the graphs based on the communication between the customer and the customer service representative, ¶[0015], and the communication is a text-based communication like online text chats, ¶[0016] which are inputs into the customer service laptop; see also ¶[0019] discussing the customer service representative laptops and, under the broadest reasonable interpretation, Examiner interprets the laptops to be within the scope of “a CEC desktop”).
Regarding claim 8, Cecchi teaches all the limitations of claim 1 and further teaches:
updating the at least one customer service module (provides new scripts or prompts based on a confidence level, ¶[0038]).
Regarding claim 9, Cecchi teaches all the limitations of claim 8 and further teaches:
wherein updating the at least one customer service module is based on the CAE analysis, another CAE analysis from another CAE, or an execution of the at least one customer service module analysis using the interaction data (confidence level is determined by the analysis, ¶¶[0029], [0038]).
Regarding claim 10, Cecchi teaches all the limitations of claim 8 and further teaches:
wherein updating the at least one customer service module is based on input from a CEC desktop or a system input (confidence level is based on system inputs like past help queries,¶[0040]).

Regarding claim 11, Cecchi teaches:
a processor; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to execute a method for organizing and integrating electronic customer service resources, comprising (¶[0085]): 
receiving interaction data in a customer engagement center (CEC) system from a customer interaction (customer communicates with customer service representative, e.g. ¶[0020]); 
providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE) (system retrieves content of the communications, ¶[0021], to perform various analyses, e.g. ¶[0014]; see also ¶[0085] discussing processors);
analyzing the interaction data provided by the CEC with the CAE by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE (analyzes customers’ interactions, ¶[0023], to determine interaction styles, ¶[0029] to select the best customer service representative or set of prompts, ¶¶[0032], [0034].  Additionally, please note, the claim limitation “to determine which customer service modules from a set of customer service modules are accessed by the CAE” does not substantially further limit the scope of the claims because it is the intended use of the analysis, see MPEP 2103.I.C., and because the claim later positively recites selecting a customer service module);
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis (analyzes customers’ and customer service representatives’ interaction styles to select the best customer service representative, ¶¶[0034], [0044]; see also ¶[0032] noting the system uses the analysis to select a set of prompts or switch to a different customer service representative and ¶[0036] noting the system provides advice); 
receiving the interaction data at the selected at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]).  Please note, since the system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015], the customer service representative is receiving the interaction data); 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]);
automatedly updating the analytics rules based on the CAE analysis (updates the graph of expressions of the customer and the graph of expressions of the selected customer service representative to update the interaction styles of the customer and the selected service representative, ¶[0045]); 
and repeating, until all interaction data received by the CEC system has been analyzed by the CAE, wherein the CAE analysis will utilize the current set of updated analytics rules (system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015]).
Regarding claim 12, Cecchi teaches all the limitations of claim 11 and further teaches:
wherein updating the analytics rules is further based on another CAE, or a customer service module  (updates the graph of expressions of the customer and the graph of expressions of the selected customer service representative to update the interaction styles of the customer and the selected service representative based on the communication between the customer and the customer service representative, ¶[0045].  Alternatively, the system may perform another analysis involving a group of customers, ¶[0032]).  
Regarding claim 13, Cecchi teaches all the limitations of claim 11 and further teaches:
wherein updating the analytics rules is further based on input from a CEC desktop  (updates the graphs based on the communication between the customer and the customer service representative, ¶[0015], and the communication is a text-based communication like online text chats, ¶[0016] which are inputs into the customer service laptop; see also ¶[0019] discussing the customer service representative laptops and, under the broadest reasonable interpretation, Examiner interprets the laptops to be within the scope of “a CEC desktop”).  
Regarding claim 14, Cecchi teaches all the limitations of claim 11 and further teaches:
wherein the at least one customer service module is updateable  (provides new scripts or prompts based on a confidence level, ¶[0038]).  
Regarding claim 15, Cecchi teaches all the limitations of claim 14 and further teaches:
wherein updating the at least one customer service module is based on analysis from the CAE, another CAE, or an execution of the at least one customer service module (confidence level is determined by the analysis, ¶¶[0029], [0038]).  
Regarding claim 16, Cecchi teaches all the limitations of claim 14 and further teaches:
updating the at least one customer service module is based on input from a CEC desktop or a system input (confidence level is based on system inputs like past help queries,¶[0040]).  

Regarding claim 17, Cecchi teaches:
A non-transitory computer readable medium programmed with computer readable code that upon execution by a processor causes the processor to execute a method for organizing and integrating electronic customer service resources, comprising (¶[0085]): 
receiving interaction data in a customer engagement center (CEC) system from a customer interaction (customer communicates with customer service representative, e.g. ¶[0020]); 
providing, in real-time, with a processor, the interaction data to a central analytics engine (CAE) (system retrieves content of the communications, ¶[0021], to perform various analyses, e.g. ¶[0014]; see also ¶[0085] discussing processors);
analyzing the interaction data provided by the CEC with the CAE by applying a set of analytics rules to the interaction data to determine which customer service modules from a set of customer service modules are accessed by the CAE (analyzes customers’ interactions, ¶[0023], to determine interaction styles, ¶[0029] to select the best customer service representative or set of prompts, ¶¶[0032], [0034].  Additionally, please note, the claim limitation “to determine which customer service modules from a set of customer service modules are accessed by the CAE” does not substantially further limit the scope of the claims because it is the intended use of the analysis, see MPEP 2103.I.C., and because the claim later positively recites selecting a customer service module);
automatedly selecting, by the CAE, at least one customer service module to execute based on the CAE analysis (analyzes customers’ and customer service representatives’ interaction styles to select the best customer service representative, ¶¶[0034], [0044]; see also ¶[0032] noting the system uses the analysis to select a set of prompts or switch to a different customer service representative and ¶[0036] noting the system provides advice); 
receiving the interaction data at the selected at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]).  Please note, since the system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015], the customer service representative is receiving the interaction data); 
executing the selected at least one customer service module by applying the received interaction data to the at least one customer service module (the system starts communication between the customer and the selected customer service representative, ¶[0045]);
automatedly updating the analytics rules based on the CAE analysis (updates the graph of expressions of the customer and the graph of expressions of the selected customer service representative to update the interaction styles of the customer and the selected service representative, ¶[0045]); 
and repeating, until all interaction data received by the CEC system has been analyzed by the CAE, wherein the CAE analysis will utilize the current set of updated analytics rules (system continues to analyze the content of communications between the customer and the customer service representative, ¶[0015]). 
Regarding claim 18, Cecchi teaches all the limitations of claim 17 and further teaches:
wherein the method to be executed further comprises transmitting the results of the execution of the at least one customer service module to the CAE, another customer service module, or a CEC desktop  (the results of the system starting communication between the customer and the customer service representative (the content of the communication) is sent to the system for further analysis, ¶[0015]).  
Regarding claim 19, Cecchi teaches all the limitations of claim 17 and further teaches:
wherein the method to be executed further comprises displaying the results of the execution of the at least one customer service module on a CEC desktop (after matching, the system also provides advice which is displayed, ¶[0036]; see also ¶¶[0019]-[0020] discussing commination methods between customer and representative and ¶[0074] discussing desktop).  
Regarding claim 20, Cecchi teaches all the limitations of claim 17 and further teaches:
wherein the method to be executed further comprises the at least one customer service module selecting an at least one document from a set of document databases based on the CAE analysis (suggests prompts or scripts for representative, ¶[0036]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure4:
Erbey, et al. US Pub. No. 2005/0149418 discloses a system that analyzes customer information and selects scripts for customer relations agents.
Walker, et al. US Pub. No. 2010/0257012 discloses a system for organizing customer service resources.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner also notes the Specification contemplates the customer service modules are connected to the CAE, ¶[0029] of the Specification as filed, and the modules as connected to a processing system, ¶¶[0048]-[0051] of the Specification as filed.
        2 Examiner notes claims 11 and 17 provide sufficient structure to perform the claimed function in the preamble of the claims and accordingly are not rejected under 112(b).
        3 Please note, this reference was cited in IDS dated Apr. 4, 2021
        4 Please note, these references were cited in the IDS dated Apr. 4, 2021.